Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This action is in response to the application filed on 07 February 2022.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/08/2022 has being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11245579 and claims 1, 6, 21 of U. S. Patent No. 10498598. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to preconfigured device representation comprising receiving registration message including authentication certificate to device registration service that operates in the server provider environment. It would have been obvious to one of ordinary sill in the art to modify the patented claims so as to produce to the instant claims seeking broader protection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al., U. S. Patent Publication No. 20100082777 in view of Antani et al., U. S. Patent Publication No. 20100234009.
Regarding claim 1, Antani discloses a method comprising: verifying, at the device registration service, that the first authentication certificate included in the registration request message received from the device is valid (see Antani, ¶ [0024]; device requesting registration is verified) and responsive to verifying that the first authentication certificate included in the registration request message received from the device is valid (see Antani, ¶ [0027]; validation is process is completed). 
Although Antani discloses the invention substantially as claimed, it does not explicitly disclose receiving, at a device registration service that operates in a service provider environment, a registration request message from a device, wherein the registration request message includes a first authentication certificate; performing, using the device registration service, a device registration procedure to register the device with the service provider environment, wherein registration of the device associates the device with an account on the service provider environment, wherein the device registration procedure comprises sending, from the device registration service to the device, a device-specific authentication certificate, and wherein the device-specific authentication certificate enables the device to access resources of the service provider environment associated with the account.
Montgomery teaches receiving, at a device registration service that operates in a service provider environment, a registration request message from a device, wherein the registration request message includes a first authentication certificate (see Montgomery, ¶ [0005] and [0011]; registration request is received comprising account identifier and authentication data); performing, using the device registration service, a device registration procedure to register the device with the service provider environment, wherein registration of the device associates the device with an account on the service provider environment, wherein the device registration procedure comprises sending, from the device registration service to the device, a device-specific authentication certificate, and wherein the device-specific authentication certificate enables the device to access resources of the service provider environment associated with the account (see Montgomery, ¶ [0007], [0011] and [0059]; using the account identifier and authentication data, device associated with the account is registered). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Montgomery with that of Antani in order to efficiently configure user devices using associated account information to verify the requested service.

Regarding claim 2, Antani-Montgomery teaches wherein the first authentication certificate is installed on the device during manufacture of the device (see Antani, ¶ [0027] and [0044]).

Regarding claim 3, Antani-Montgomery teaches wherein the first authentication certificate is generic among multiple devices including the device (see Antani, ¶ [0017]).

Regarding claim 4, Antani-Montgomery teaches wherein the device is an Internet-of-Things (IoT) device (see Antani, ¶ [0020]).

Regarding claim 5, Antani-Montgomery teaches wherein registration of the device assigns a device identifier to the device (see Antani, ¶ [0002]).

Regarding claim 6, Antani-Montgomery teaches wherein the device registration procedure comprises sending, from the device to the device registration service, a unique identifier of the device (see Antani, ¶ [0025] and Montgomery, ¶ [0008]).

Regarding claim 7, Antani-Montgomery teaches wherein the device registration procedure further comprises replacing the first authentication certificate with the device-specific authentication certificate (see Antani, ¶ [0017] and Montgomery, ¶ [0005]).

Regarding claim 8, Antani discloses a  system comprising: a data store storing computer-executable instructions; and a processor configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the system to: verify, at the device registration service, that the first authentication certificate included in the registration request message received from the device is valid (see Antani, ¶ [0024]; device requesting registration is verified); and responsive to verifying that the first authentication certificate included in the registration request message received from the device is valid (see Antani, ¶ [0027]; validation is process is completed).
Although Antani discloses the invention substantially as claimed, it does not explicitly disclose receive, at a device registration service that operates in a service provider environment, a registration request message from a device, wherein the registration request message includes a first authentication certificate; perform, using the device registration service, a device registration procedure to register the device with the service provider environment, wherein registration of the device associates the device with an account on the service provider environment, wherein the device registration procedure comprises sending, from the device registration service to the device, a device-specific authentication certificate, and wherein the device-specific authentication certificate enables the device to access resources of the service provider environment associated with the account.
Montgomery teaches receive, at a device registration service that operates in a service provider environment, a registration request message from a device, wherein the registration request message includes a first authentication certificate (see Montgomery, ¶ [0005] and [0011]); perform, using the device registration service, a device registration procedure to register the device with the service provider environment, wherein registration of the device associates the device with an account on the service provider environment, wherein the device registration procedure comprises sending, from the device registration service to the device, a device-specific authentication certificate, and wherein the device-specific authentication certificate enables the device to access resources of the service provider environment associated with the account (see Montgomery, ¶ [0007], [0011] and [0059]; using the account identifier and authentication data, device associated with the account is registered). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Montgomery with that of Antani in order to efficiently configure user devices using associated account information to verify the requested service.

Regarding claim 9, Antani-Montgomery teaches wherein the device registration procedure further comprises sending, from the device registration service to the device, configuration data defining operation of the device (see Antani, ¶ [0025] and Montgomery, ¶ [0007]).

Regarding claim 10, Antani-Montgomery teaches wherein the device registration procedure further comprises associating the device with a plurality of additional devices associated with the account (see Antani, ¶ [0004]).

Regarding claim 11, Antani-Montgomery teaches wherein the device registration procedure further comprises associating the device with a shadow representation on the service provider environment (see Antani, ¶ [0028]).

Regarding claim 12, Antani-Montgomery teaches wherein the device is a first device, and wherein execution of the computer-executable instructions further causes the system to obtain a request, from an end user device, to associate the first device with the account (see Antani, ¶ [0025]).

Regarding claim 13, Antani-Montgomery teaches wherein registration of the device assigns a device identifier to the device (see Antani, ¶ [0002]).

Regarding claim 14, Antani-Montgomery teaches wherein the device registration procedure comprises sending, from the device to the device registration service, a unique identifier of the device (see Antani, ¶ [0025] and Montgomery, ¶ [0008]).

Regarding clam 15, Antani discloses one or more non-transitory computer-readable media comprising computer- executable instructions that, when executed by a computing system, causes the computing system to: verifying, at the device registration service, that the first authentication certificate included in the registration request message received from the device is valid (see Antani, ¶ [0024]; device requesting registration is verified) and responsive to verifying that the first authentication certificate included in the registration request message received from the device is valid (see Antani, ¶ [0027]; validation is process is completed). 
Although Antani discloses the invention substantially as claimed, it does not explicitly disclose receiving, at a device registration service that operates in a service provider environment, a registration request message from a device, wherein the registration request message includes a first authentication certificate; performing, using the device registration service, a device registration procedure to register the device with the service provider environment, wherein registration of the device associates the device with an account on the service provider environment, wherein the device registration procedure comprises sending, from the device registration service to the device, a device-specific authentication certificate, and wherein the device-specific authentication certificate enables the device to access resources of the service provider environment associated with the account.
Montgomery teaches receiving, at a device registration service that operates in a service provider environment, a registration request message from a device, wherein the registration request message includes a first authentication certificate (see Montgomery, ¶ [0005] and [0011]; registration request is received comprising account identifier and authentication data); performing, using the device registration service, a device registration procedure to register the device with the service provider environment, wherein registration of the device associates the device with an account on the service provider environment, wherein the device registration procedure comprises sending, from the device registration service to the device, a device-specific authentication certificate, and wherein the device-specific authentication certificate enables the device to access resources of the service provider environment associated with the account (see Montgomery, ¶ [0007], [0011] and [0059]; using the account identifier and authentication data, device associated with the account is registered). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Montgomery with that of Antani in order to efficiently configure user devices using associated account information to verify the requested service.

Regarding claim 16, Antani-Montgomery teaches wherein the device registration procedure further comprises sending, from the device registration service to the device, configuration data defining operation of the device (see Antani, ¶ [0025] and Montgomery, ¶ [0007]).

Regarding claim 17, Antani-Montgomery teaches wherein the device registration procedure further comprises associating the device with a plurality of additional devices associated with the account (see Antani, ¶ [0004]).

Regarding claim 18, Antani-Montgomery teaches wherein the device registration procedure further comprises associating the device with a shadow representation on the service provider environment (see Antani, ¶ [0028]).

Regarding claim 19, Antani-Montgomery teaches wherein the device is a first device, and wherein execution of the computer-executable instructions further causes the system to obtain a request, from an end user device, to associate the first device with the account (see Antani, ¶ [0025]).

Regarding claim 20, Antani-Montgomery teaches wherein registration of the device assigns a device identifier to the device (see Antani, ¶ [0002]).

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
a. US-20140181801 is directed to automated deployment of a software application to be installed via a software installation package onto different user devices for different users. An initial software installation package, is obtained, along with information representing (a) associations between the users and the user devices, (b) user attributes from which access privilege level information for individual users is determinable, and (c) device attributes for each of the plurality of user devices, including network connectivity information. The initial software installation package is custom-configured for individual user devices based on the information representing (a) and (b) to produce a different specially-configured software installation packages. Each one includes installation parameters that establish functionality for the software application based on the access privilege level of the corresponding user. Data transfer channels are custom-configured for individual user devices based on the information representing (a) and (c).
b. US 8307412 directed to end users of a multi-factor authentication service can utilize an account management service, and third-party website can register to utilize the multi-factor authentication service. Registering a third-party website can comprise the multi-factor authentication service receiving a valid digital identity certificate for the third-party website, and receiving an agreement to terms of use of the multi-factor authentication service for the third-party website. Once received, the multi-factor authentication service can enable the third-party website to utilize the service (e.g., switch the service on, or send an authorization key to the third-party website). Further, registering a user to the multi-factor authentication service can comprise determining availability of service, and providing a location-specific access code. Additionally, registering the user can comprise registering the user's mobile device, for example, to provide multi-factor authentication. Also, an Internet-based user account management user interface can be provided that allows a user to view transactions on their account, and an ability to shut off a designated mobile device's ability to authenticate. 
c. US-20100146262-A1 is directed to a method, device and system for negotiating authentication mode. A first negotiation request carrying an authentication mode supported by a terminal is sent to an authentication server, so that the authentication server determines and sends an authentication mode supported by both the authentication server and the terminal, where the authentication mode is determined according to an authentication mode supported by the authentication server and the authentication mode supported by the terminal in the first negotiation request. The authentication mode supported by both the authentication server and the terminal is received by the terminal from the authentication server. Therefore, according to the disclosure, a common authentication mode supported by both the authentication server and the terminal is negotiated before the authentication is performed

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444